Chief Justice Robertson,
delivered the Opinion of 'he Court.
In this case, the circuit court, on a traverse to an inquisition finding the traverser guilty of a forcible entry, charged in a warrant against him, quashed the warrant and set aside the proceedings in the country, on the motion of the traverser, after issue had been made up on the truth of the inquisition. The only reason assigned or perceived for such a judgment, by the circuit court, is, that the tinie for holding the inquisition was left blank in the warrant, and that it was held on the firs of March, although the warrant directed the officer to hold it some time in February.
As the party, against whom the warrant had been j«Sued, appeared before the justice and traversed the truth oi ,le inquisition, he could not take advantage, alter wards, oí any prior irregularity : all such irregularity in the preparatory proceed-'n"s was waived by the traverse to the circuit court, It was, therefore, too late (after the traverse, and *253especially after an issue as to its truth or falsehood h i í been concluded,) to object o -inv irregidarU\ in the warrant, even if anv such appeared; II. Bibb, 431; III. Monroe, 363; IV. Bibb, 501; I. J. J. Marshall, 45.
Morehead and Brown, for plaintiff; Crittenden, for defendant.
Judgment reversed, and cause remanded for further proceedings.